                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

ANTHONY MCDOUGAL, JR.,                                                             PLAINTIFF
ADC #153312

v.                                  3:18CV00210-JM-JTK

CHUCK FEARS, et al.                                                            DEFENDANTS

                                        JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is Considered, Ordered, and

Adjudged that this case is DISMISSED without prejudice.

       IT IS SO ADJUDGED this 19th day of March, 2019.




                                                   ____________________________________
                                                   JAMES M. MOODY, JR.
                                                   UNITED STATES DISTRICT JUDGE
